19-10971-smb           Doc 91       Filed 04/22/19       Entered 04/22/19 15:11:26 Main Document
                                                        Pg 1 of 9
                                                           Hearing Date: April 23, 2019 at 10:00 a.m. (ET)


 Steven J. Reisman, Esq.                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)
 Cindi M. Giglio, Esq.
 KATTEN MUCHIN ROSENMAN LLP                                     KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue                                             525 W. Monroe Street
 New York, NY 10022                                             Chicago, IL 60661
 Telephone:       (212) 940-8800                                Telephone:     (312) 902-5455
 Facsimile:       (212) 940-8876                                Facsimile:     (312) 902-1061
 sreisman@kattenlaw.com                                         peter.siddiqui@kattenlaw.com
 jerry.hall@kattenlaw.com
 cindi.giglio@kattenlaw.com

 Proposed Counsel to the Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 )
    In re:                                                       )        Chapter 11
                                                                 )
    SIZMEK INC., et al., 1                                       )        Case No. 19-10971 (SMB)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

                         AMENDED 2 AGENDA FOR HEARING TO BE HELD
                     APRIL 23, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

    Time and Date of Hearing:                          April 23, 2019 at 10:00 a.m. (ET)

    Location of Hearing:                               U.S. Bankruptcy Court
                                                       Courtroom 723
                                                       One Bowling Green
                                                       New York, NY 10004


    Copies of Motions and Applications                 Copies of each pleading identified below can be viewed
                                                       and/or obtained (i) from the Debtors’ proposed claims
                                                       and noticing agent, Stretto, at
                                                       https://cases.stretto.com/sizmek or (ii) by accessing the
                                                       Court’s website at www.nysb.uscourts.gov.


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106);
       X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter
       11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.
2
       Amended items appear in bold.


                                                            1
19-10971-smb       Doc 91      Filed 04/22/19     Entered 04/22/19 15:11:26            Main Document
                                                 Pg 2 of 9


A.      Final Relief on Certain First Day Motions

     1. Wages Motion. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
        Debtors (A) to Pay Prepetition Employee Wages, Salaries, Other Compensation, and
        Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs, and (II)
        Granting Related Relief [Docket No. 15]

        Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

        Responses Received: Debtors have received an informal response from the Office of the United
        States Trustee regarding going forward on an interim basis.

        Replies Filed: None.

        Related Documents:

            a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
               Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

            b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
               in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
               54]

            c. Interim Order (I) Authorizing the Debtors (A) to Pay Prepetition Employee Wages,
               Salaries, Other Compensation and (B) Continue Employee Benefit Programs, and (II)
               Granting Related Relief [Docket No. 33]

            d. Supplement to Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
               Debtors (A) to Pay Prepetition Employee Wages, Salaries, Other Compensation, and
               Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs, and
               (II) Granting Related Relief [Docket No. 49]

            e. Notice of Hearing [Docket No. 55]

        Status: This matter is going forward for the purpose of presenting a proposed final order.

     2. Cash Collateral Motion. Debtors’ Motion for the Entry of Interim and Final Orders (I)
        Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting
        Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final
        Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 14]

        Objection Deadline: April 16, 2019 at 4:00 p.m. (ET) (which deadline has been extended for
        certain parties in interest by agreement with Debtors).

        Responses Received: Debtors have received informal responses from the Office of the United
        States Trustee regarding going forward on an interim basis.

        Replies Filed: None.

        Related Documents:

            a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of


                                                    2
19-10971-smb     Doc 91      Filed 04/22/19    Entered 04/22/19 15:11:26            Main Document
                                              Pg 3 of 9


               Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. §
             363, and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and
             507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 [Docket No. 37]

          d. Notice of Hearing [Docket No. 55]

          e. Notice of Filing of Revised Proposed Second Interim Cash Collateral Order [Docket
             No. 90]

      Status: This matter is going forward for the purpose of presenting a proposed second interim
      order.

   3. Cash Management Motion. Debtors’ Motion Seeking Entry of an Order (I) Authorizing the
      Debtors to (A) Continue to Operate Their Cash Management System, (B) Honor Certain
      Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D)
      Continue to Perform Intercompany Transactions, (II) Granting Administrative Expense Status to
      Postpetition Intercompany Balances, and (III) Granting Related Relief [Docket No. 16]

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

      Responses Received: Debtors have received informal responses from certain parties in interest,
      which responses have been addressed by modifications to the proposed form of order that will be
      presented to the Court at or prior to the hearing on the motion. Debtors also have received an
      informal response from the Office of the United States Trustee regarding going forward on an
      interim basis.

      Replies Filed: None.

      Related Documents:

          a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
             Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Interim Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
             Management System, (B) Honor Certain Prepetition Obligations Related Thereto, (C)
             Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
             Transactions, (II) Granting Administrative Expense Status to Postpetition Intercompany
             Balances, and (III) Granting Related Relief [Docket No. 35]

          d. Notice of Hearing [Docket No. 55]




                                                  3
19-10971-smb       Doc 91      Filed 04/22/19     Entered 04/22/19 15:11:26            Main Document
                                                 Pg 4 of 9


            e. Notice of Filing of Revised Proposed Orders [Docket No. 88]

        Status: This matter is going forward for the purpose of presenting a proposed final order.

B.      Additional Matters

     1. Case Management Motion. Debtors’ Motion for Entry of an Order Establishing Certain Notice,
        Case Management, and Administrative Procedures [Docket No. 18]

        Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

        Responses Received: Debtors have received informal responses from certain parties in interest,
        which responses have been addressed by modifications to the proposed form of order that will be
        presented to the Court at or prior to the hearing on the motion. Debtors also have received an
        informal response from the Office of the United States Trustee regarding going forward on an
        interim basis.

        Replies Filed: None.

        Related Documents:

            a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
               Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

            b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
               in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
               54]

            c. Notice of Hearing [Docket No. 55]

        Status: This matter is going forward for the purpose of presenting a proposed order.

     2. Taxes Motion. Debtors’ Motion for Entry of an Order Authorizing the Payment of Certain
        Prepetition Taxes and Fees [Docket No. 47]

        Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

        Responses Received: Debtors have received an informal responses from the Office of the United
        States Trustee regarding going forward on an interim basis.

        Replies Filed: None.

        Related Documents:

            a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
               Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

            b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
               in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
               54]

            c. Notice of Hearing [Docket No. 55]


                                                    4
19-10971-smb     Doc 91      Filed 04/22/19    Entered 04/22/19 15:11:26            Main Document
                                              Pg 5 of 9


      Status: This matter is going forward for the purpose of presenting a proposed order.

   3. Utilities Motion. Debtors’ Motion for Entry of an Order (I) Prohibiting Utility Providers from
      Altering, Refusing, or Discontinuing Utility Services, (II) Determining Adequate Assurance of
      Payment for Future Utility Services, and (III) Establishing Procedures for Determining Adequate
      Assurance of Payment [Docket No. 48]

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

      Responses Received: Debtors have received an informal response from the Office of the United
      States Trustee regarding going forward on an interim basis.

      Replies Filed: None.

      Related Documents:

          a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
             Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Notice of Hearing [Docket No. 55]

      Status: This matter is going forward for the purpose of presenting a proposed order.

   4. Insurance Motion. Debtors’ Motion for Entry of an Order Authorizing Debtors to (I) Pay Their
      Obligations Under Prepetition Insurance Policies, (II) Continue to Pay Certain Brokerage Fees,
      and (III) Renew, Supplement, Modify, or Purchase Insurance Coverage [Docket No. 46]

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET) (which deadline has been extended for
      certain parties in interest by agreement with Debtors)

      Responses Received: Debtors have received informal responses from certain parties in interest,
      which responses have been addressed by modifications to the proposed form of order that will be
      presented to the Court at or prior to the hearing on the motion. Debtors also have received an
      informal response from the Office of the United States Trustee regarding going forward on an
      interim basis.

      Replies Filed: None.

      Related Documents:

          a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
             Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Notice of Hearing [Docket No. 55]


                                                  5
19-10971-smb     Doc 91      Filed 04/22/19    Entered 04/22/19 15:11:26            Main Document
                                              Pg 6 of 9


          d. Notice of Filing of Revised Proposed Orders [Docket No. 88]

      Status: This matter is going forward for the purpose of presenting a proposed order.

   5. Interim Compensation Motion. Debtors’ Motion for Entry of an Order Establishing Procedures
      for Interim Compensation and Reimbursement of Expenses for Retained Professionals [Docket
      No. 50]

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

      Responses Received: None.

      Replies Filed: None.

      Related Documents:

          a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
             Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Notice of Hearing [Docket No. 55]

      Status: This matter is going forward for the purpose of presenting a proposed order.

   6. Consolidated List of Creditors Motion. Debtors’ Motion for Entry of an Order (I) Authorizing
      Debtors to (A) Prepare a List of Creditors in Lieu of Submitting a Formatted Mailing Matrix and
      (B) File a Consolidated List of the 50 Largest Unsecured Creditors, and (II) Approving the Form
      and Manner of Notifying Creditors of Commencement of These Chapter 11 Cases [Docket No. 51]

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

      Responses Received: None.

      Replies Filed: None.

      Related Documents:

          a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
             Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Notice of Hearing [Docket No. 55]

      Status: This matter is going forward for the purpose of presenting a proposed order.

   7. Katten Retention Application. Debtors’ Application for Entry of an Order Authorizing the


                                                  6
19-10971-smb     Doc 91      Filed 04/22/19    Entered 04/22/19 15:11:26            Main Document
                                              Pg 7 of 9


      Retention and Employment of Katten Muchin Rosenman LLP as Counsel for Debtors and
      Debtors in Possession Effective Nunc Pro Tunc to March 31, 2019 [Docket No. 52]

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

      Responses Received: None.

      Replies Filed: None.

      Related Documents:

          a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
             Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Notice of Hearing [Docket No. 55]

      Status: This matter is going forward for the purpose of presenting a proposed order.

   8. FTI Retention Application. Debtors’ Application for Entry of an Order (I) Authorizing the
      Retention and Employment of FTI Capital Advisors, LLC as Financial Advisor and Investment
      Banker for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date,
      (II) Approving the Terms of Employment, and (III) Granting Related Relief [Docket No. 53]

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET)

      Responses Received: None.

      Replies Filed: None.

      Related Documents:

          a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of
             Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13]

          b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I)
             in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No.
             54]

          c. Notice of Hearing [Docket No. 55]

          d. Supplemental Declaration of Glenn Tobias in Support of Debtors’ Application for
             Entry of an Order (I) Authorizing the Retention and Employment of FTI Capital
             Advisors, LLC as Financial Advisor and Investment Banker for Debtors and
             Debtors in Possession Effective Nunc Pro Tunc to the Petition Date, (II) Approving
             the Terms of Employment, and (III) Granting Related Relief [Docket No. 89]

      Status: This matter is going forward for the purpose of presenting a proposed order.



                                                  7
19-10971-smb   Doc 91   Filed 04/22/19    Entered 04/22/19 15:11:26     Main Document
                                         Pg 8 of 9




                        [Remainder of page intentionally left blank.]




                                             8
19-10971-smb     Doc 91   Filed 04/22/19    Entered 04/22/19 15:11:26          Main Document
                                           Pg 9 of 9




Dated: April 22, 2019             /s/ Steven J. Reisman
New York, New York                KATTEN MUCHIN ROSENMAN LLP
                                  Steven J. Reisman, Esq.
                                  Cindi M. Giglio, Esq.
                                  Jerry L. Hall, Esq. (pro hac vice forthcoming)
                                  575 Madison Avenue
                                  New York, NY 10022
                                  Telephone: (212) 940-8800
                                  Facsimile: (212) 940-8876
                                  Email:       sreisman@kattenlaw.com
                                               jerry.hall@kattenlaw.com

                                  -and-

                                  Peter A. Siddiqui, Esq. (pro hac vice forthcoming)
                                  Katten Muchin Rosenman LLP
                                  525 W. Monroe Street
                                  Chicago, IL 60661
                                  Telephone: (312) 902-5455
                                  Email:      peter.siddiqui@kattenlaw.com

                                  Proposed Counsel to the Debtors and Debtors-in-Possession




                                             9
